Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 5, 11 and 13 are allowed because the prior art fails to show or render obvious to the claim limitation “generate instructions for the transceiver to transmit a first data in a data portion of a time division duplex (TDD) subframe and at least one opportunity to receive a second data in a feedback portion of the TDD subframe during a transmission time interval (TTI), the second data being different from acknowledgment information corresponding to the first data; and generate instructions for the transceiver to utilize a frequency division duplex (FDD) carrier to communicate the acknowledgment information corresponding to the first data.”
Claims 9 and 21 are allowed because the prior art fails to show or render obvious to the claim limitation “generate instructions for the transceiver to enable at least one opportunity to transmit a first data utilizing a first frequency division duplex (FDD) carrier; and generate instructions for the transceiver to utilize a time division duplex (TDD) carrier or a second frequency division duplex (FDD) carrier to receive acknowledgment information corresponding to the first data, wherein the transmission of the first data utilizing the first FDD carrier is a retransmission of the first data after the first data is transmitted in a data portion of a TDD subframe and a second data is received in a feedback portion of the TDD subframe.”

Lee et al. US20170111106A1, hereinafter Lee with priority KR10-2014-0053704 filed on 2014-05-02 teaches para. [0053] and FIG. 4, an FDD frame 403 and a TDD frame 407 each can include ten subframes. The FDD frame 403 includes ten downlink subframes and ten uplink subframes divided on a frequency axis, and the TDD frame 407 includes six downlink subframes and four uplink subframes. In the TDD frame 407, a specific rate of the downlink subframes and the uplink subframes can vary according to various embodiments. [0058] The subframe indicated by ‘S’ in FIG. 6 is a special subframe 666 and includes a guard time for switching from the downlink to the uplink. The special subframe 666 can be configured as shown in FIG. 7. FIG. 7 depicts a structure of a guard time of a TDD frame in a wireless communication system according to an embodiment of the present invention. Referring to FIG. 7, the special subframe 666 includes a Downlink Part (DwPTS) 772, a Guard Period (GP) 774, and an Uplink Part (UpPTS) 776. That is, part of the special subframe 666 can be used for downlink communication and other part of it can be used for uplink communication. The GP 774 is not allocated to a terminal connected to a corresponding TDD cell. Para. [0067] FIG. 13 depicts HARQ feedback in a wireless communication system according to an embodiment of the present invention. Referring to FIG. 13, an n-th uplink subframe of an FDD cell feeds back HARQ ACK for a downlink channel of an (n-k)-th subframe of a TDD cell. In FIG. 13, k is 4 as an example. However, according to various embodiments of the present invention, a specific value of k can vary. However, the prior art fails to teach the claim limitation cited above.

Qin et al. US 20160330010 A1 [0005] traditional method where a PUCCH may be transmitted only via a primary carrier will causes the following issues for all of the three scenarios above: 1) it cannot share the burden of PUCCH for a node of a macro base station to release the burden of uplink control channel of the macro cell, especially in a case that the uplink time slots of the primary carrier is less and the HARQ (Hybrid Automatic Repeat Request) RTT (Round-Trip Time) of the primary carrier and a secondary carrier are different (for example, in a case that FDD cooperates with TDD while a TDD carrier serving as a primary carrier, or in a case of TDD having different configurations. However, the prior art fails to teach the claim limitation cited above.

Kim et al. US 20160227425 A1 in para. [0103] and FIG. 12 teaches the HARQ retransmission is performed through the carrier (the carrier used for the previous data transmission among the licensed band/unlicensed band or other carriers of the unlicensed band) available at an HARQ retransmission timing (although FIG. 12 is illustrated in relation to the FDD system, it may be applied to the TDD system in the same way or similar way). However, the prior art fails to teach the claim limitation cited above.

Dai et al. US 20150043395 A1 [0024] teaches transmitting the ACK/NACK information corresponding to the physical data channel on the second frequency spectrum according to the timing relationship of the system corresponding to the first frequency spectrum where the physical data channel is located includes: when the second frequency spectrum is the frequency spectrum aggregation of frequency spectrums of a TDD system and an FDD system, transmitting the ACK/NACK information according to a timing relationship of a TDD system or FDD system to which the first frequency spectrum. However, the prior art fails to teach the claim limitation cited above. 

Lin et al. US 20150043394 A1 teaches in para. [0025] larger number of HARQ processes over an FDD carrier as a secondary carrier, and the larger number of HARQ processes cannot be supported with the existing HARQ process number information field in the FDD DCI. However, the prior art fails to teach the claim limitation cited above.

Wu et al. US 20150003304 A1 teaches in Abstract - transmit a corresponding feedback i.e. hybrid automatic repeat request feedback, of a downlink (DL) transmission in a subframe on a cell to a uplink transmission timing of the DL transmission of another cell, where the former cell is on the frequency division duplex (FDD) component carrier and uses physical uplink control channel (PUCCH) to transmit the corresponding feedback of the DL transmission of the latter cell. However, the prior art fails to teach the claim limitation cited above.


Therefore, claims 1-9 and 11-21 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468